UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1650



JEREMY COLLINS, by his father and next friend,
Gregory Collins,

                                              Plaintiff - Appellant,

           versus


PRINCE WILLIAM COUNTY SCHOOL BOARD; EDWARD L.
KELLY; W. ASHBY BIRCHETTE, III; THOMAS H.
GILL,

                                            Defendants - Appellees,

           and


PRINCE WILLIAM COUNTY PUBLIC SCHOOLS; LUCY S.
BEAUCHAMP; LYLE G. BEEFELT; JOAN R. FERLAZZO;
WILLIAM HUNDLEY; STEVEN KEEN; JULIE C. LUCAS;
DON E. RICHARDSON; STEPHEN R. WASSENBERG,

                                                         Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-03-1455-A)


Argued:   May 24, 2005                      Decided:   July 15, 2005


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
ARGUED: Paul Anthony Gowder, Jr., VICTOR M. GLASBERG & ASSOCIATES,
Alexandria, Virginia, for Appellant.        Mary Ellen McGowan,
BLANKINGSHIP & KEITH, Fairfax, Virginia, for Appellees. ON BRIEF:
Victor M. Glasberg, VICTOR M. GLASBERG & ASSOCIATES, Alexandria,
Virginia, for Appellant. Jeremy B. Root, BLANKINGSHIP & KEITH,
Fairfax, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:


      Appellant Jeremy Collins (“Collins”), by his father and next

friend Gregory Collins, brought this action under 42 U.S.C.A.

§ 1983 (West 2003), against the Prince William County Public

Schools, the Board and its members, and three school officials.

Collins asserted that his expulsion from high school violated his

rights     to   due    process    and     equal    protection,   and    that    the

disciplinary rules under which the Board acted were void for

vagueness.*

      During    the     2001-2002       school    year,   Collins   observed     an

experiment on chemical reactions that his science teacher conducted

in   the   school     parking    lot.      The    experiment   involved     placing

aluminum foil in a plastic bottle, adding an over-the-counter

cleaner, and recapping the bottle.               The cleanser and foil created

a chemical reaction, releasing gas into the capped bottle and

causing the bottle to explode.

      Approximately one year later, on April 18, 2003, Collins, his

friend K.R., and some of their friends went to Wal-Mart where

Collins purchased the supplies needed to replicate the chemistry

experiment.      They then drove to a residential area to explode a

bottle bomb.     Collins mixed the ingredients, recapped the bottle,

and returned to the car where the group waited for the bottle bomb


      *
      We   previously  granted   Collins’    motion                    to      waive
confidentiality. See 4th Cir. R. 10(d)(1)(A)(iii).

                                           3
to explode. After the bottle bomb exploded, Collins and the others

moved down the street to avoid getting caught and exploded more

bottles along the way.   The following night, K.R. and some of his

friends assembled more of the bottle bombs and exploded some in the

parking lots of several schools in Prince William County.   Collins

denied participating in the activities on the second evening.

     During the course of an investigation into the explosions,

local authorities determined that Collins had been involved in the

bottle bombings and that he had shown K.R. and others how to

assemble the bottle bombs.   Collins was arrested and held for five

days.

     On April 25, 2003, Thomas H. Gill, the high school principal,

notified Collins and his parents that Collins had been suspended

from school for five days, which was extended for another five-day

period, for Collins’ violations of the Prince William County Public

Schools’ Code of Behavior.    Among other provisions, the Code of

Behavior provides that Prince William County students are subject

to discipline for offenses occurring off school grounds, in certain

circumstances:

     Offenses Off School Grounds -- Actions outside of school
     which have a negative impact on the school building,
     programs, students, or staff will not be tolerated. The
     School Board and staff of Prince William County Public
     Schools are committed to maintaining the schools as safe
     and healthful places in which to learn, places which are
     free from the impact of violence, weapons, gang activity,
     substance abuse, and other negative influences. Students
     are subject to corrective measures at school, up to and
     including expulsion, for offenses which occur in the

                                 4
     community or at other locations off school grounds if
     those offenses are connected in some way with the school.

J.A. 242.   After holding a hearing with Collins, his father, and

Collins’ attorney, Gill notified Collins and his parents that Gill

intended to recommend expulsion to the School Board.

     The Board then convened an administrative hearing on Gill’s

recommendation   to   expel   Collins.     The    Board    also   conducted

expulsion hearings for four other students, including K.R.           At the

hearing, Gill informed the Board that, as a result of the incidents

on April 18 and 19, he and his staff spent a great deal of time

fielding telephone calls, e-mails, and questions from concerned

parents and the media, and providing information to fire marshals

and police who were investigating the incidents.          These activities

diverted the staff’s attention from their normal duties. Gill also

noted that instructional time was affected because students wanted

to talk about the incidents.

     At the conclusion of the hearing, the Board unanimously voted

to expel Collins through February 2004 for his “participation with

explosive devices and offenses off school grounds resulting in

disruption to the school system.”        J.A.    406.   K.R. received the

same punishment as Collins.     The other students were expelled for

the remainder of the 2002-2003 school year and were ordered to

complete forty hours of community service.

     Collins then filed this action under § 1983, alleging that the

Board’s actions in expelling him were arbitrary and capricious, in

                                   5
violation of his right to substantive due process, and that he was

punished more severely than others, in violation of his right to

equal protection.    He also alleged that the regulations were void

for vagueness because they did not adequately inform him that his

off-premises conduct could subject him to expulsion.              Collins

sought injunctive relief, expungement of the expulsion from his

school record, and damages.

     Defendants moved for summary judgment, asserting that each of

Collins’ claims failed on the merits.          Collins opposed the motion

for summary judgment, asserting that the motion was premature and

addressing   the   claims    on   the   merits.   Collins’   counsel   also

submitted an affidavit in accordance with Rule 56(f) of the Federal

Rules of Civil Procedure, asserting that additional discovery

should be completed before the court resolved Defendants’ motion

for summary judgment.

     After a hearing, the district court granted Defendants’ motion

for summary judgment.       The court rejected Collins’ substantive due

process claim, finding that, based upon the administrative record,

ample evidence supported the Board’s decision to expel Collins for

his role in the explosion of the bottle bombs.            The court also

concluded that Collins failed to establish an equal protection

violation because he was not treated differently from similarly

situated students and the Board’s action was rationally related to

a legitimate state interest.            The district court also rejected


                                        6
Collins’ void-for-vagueness challenge.   Because Collins failed to

state a constitutional violation, the court also found that his

§ 1983 claims against the Board failed and that the individual

defendants were entitled to qualified immunity.      Collins filed a

timely notice of appeal.

     We have considered the parties’ briefs, the joint appendix,

and the arguments of counsel and find no reversible error in the

district court’s order granting summary judgment on Collins’ claims

that Defendants’ decision to expel him from public school deprived

him of substantive due process and equal protection.    Accordingly,

we affirm for the reasons stated by the district court.          See

Collins v. Prince William County Sch. Bd., No. CA-03-1455-A (E.D.

Va. Apr. 21, 2004).

     We also find no reversible error in the district court’s order

granting summary judgment on Collins’ claim that the regulations on

which Defendants relied were unconstitutionally vague.    “Given the

school’s need to be able to impose disciplinary sanctions for a

wide range of unanticipated conduct disruptive of the educational

process, the school disciplinary rules need not be as detailed as

a criminal code which imposes criminal sanctions.”     Bethel School

Dist. No. 403 v. Fraser, 478 U.S. 675, 686 (1986).    Here, the Code

of Behavior section entitled “Offenses Off School Grounds” provided

sufficient notice to Collins that his use of explosive devices off-




                                7
site could result in a disruption to the school significant enough

to warrant his expulsion from school.

     We also find no abuse of discretion in the district court’s

implicit denial of Collins’ request to extend discovery pursuant to

Fed. R. Civ. P. 56(f).     See Strag v. Bd. of Trs., 55 F.3d 943, 954

(4th Cir. 1995) (“The denial of a Rule 56(f) motion for extension

should   be   affirmed   where   the   additional   evidence   sought   for

discovery would not have by itself created a genuine issue of

material fact sufficient to defeat summary judgment.”).

     Accordingly, we affirm the district court’s grant of summary

judgment to Defendants.

                                                                 AFFIRMED




                                       8